DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant claims “recessing the 20conductive material to form at least one word line if the insulative piece is entirely surrounded by the conductive material”.
The examiner does not understand the conditional statement “if the insulative piece is entirely surrounded by the conductive material”. Is the wordline only formed if insulative piece is entirely surrounded by the conductive material or is the wordline formed when depositing the conductive material? The examiner will address the claim as wordline being formed when the metal is deposited. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Anderson et al.  (US 2008/0268588).
Regarding claim 1, Anderson et al. disclose  creating at least one trench in a substrate [0100];  depositing a conductive material (820) to partially fill the trench [0102]; and forming an insulative piece (830a, 830b) in the trench and extending into the conductive material (fig 8D).
Regarding claim 2, Anderson et al. disclose  depositing an isolation material (825) in the trench to cap the conductive material exposed 10through the insulative piece (fig. 8E).
Regarding claim 4, Anderson et al. disclose  the insulative piece (silicon nitride/oxynitride)[0101] and 15the isolation material (silicon oxide)[0102] have different dielectric constants. 
Regarding claim 5, Anderson et al. disclose  the forming of the insulative piece comprises depositing an insulative material (830)[0101] in the trench coated with the conductive material (820).
Regarding claim 6, Anderson et al. disclose recessing the 20conductive material to form at least one word line (fig. 8D).
Regarding claim 7, Anderson et al. disclose depositing a dielectric film (830)[0101]  on the substrate and in the trench before the deposition of the conductive material (820).
Regarding claim 8, Anderson et al. disclose recessing the 192019-1209-US dielectric film (830) to a level below a top surface of the word line (820) (fig. 8D).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817